Citation Nr: 0831227	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-44 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension by reason of regular 
aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran requested a hearing before the Board.  He was 
scheduled for such a hearing in August 2008; however, the 
veteran failed to appear.


FINDINGS OF FACT

1.  The veteran was awarded VA nonservice-connected 
disability pension benefits by action of the RO in 2003; he 
had a combined nonservice-connected disability rating of 70 
percent.

2.  The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not need the aid and assistance 
of another person to perform the routine activities of daily 
living.

3.  The veteran does not have a single disability rated at 
100 percent and an additional disability independently rated 
at 60 percent or more.

4.  The veteran is not confined to his home or its immediate 
premises.


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance, or due to housebound 
status, have not been met.  38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. §§ 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in September 2003 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.

While the VCAA notice in this case was provided prior to the 
initial adjudication of the veteran's claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded an examination on the issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

The veteran was granted permanent and total non-service 
connected pension benefits by a rating decision dated in 
October 2003.  He is seeking entitlement to additional 
allowance for special monthly pension benefits based on the 
need for regular aid and attendance, or due to housebound 
status.

For pension purposes, a person shall be considered to be in 
need of regular aid and assistance if such person (1) is a 
patient in a nursing home on account of mental or physical 
incapacity; (2) is helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b), (c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
"Bedridden," i.e., the veteran is actually required to 
remain in bed, will be a proper basis for the determination.  
38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  Id.

If the veteran does not qualify for increased benefits for 
aid and attendance, increased pension benefits may still be 
payable if the veteran has a single permanent disability 
rated 100 percent disabling, and in addition has either 
additional disability or disabilities independently ratable 
at 60 percent or more or is permanently housebound by reason 
of a disability or disabilities.  38 U.S.C.A. § 1521(e); 38 
C.F.R. § 3.351(d).  A veteran is "permanently housebound" 
when he is substantially confined to his house (ward or 
clinical areas, if institutionalized) or immediate premises 
due to permanent disability or disabilities.  38 U.S.C.A. § 
1502(c); 38 C.F.R. § 3.351(d) (2).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Private hospitalization records dated in March and April 2003 
indicate the veteran was treated for acute abdomen secondary 
to acute diverticulitis; acute prostatitis with 
pyelonephritis on the left; systemic hypertension with 
cardiomegaly; mycotic abdominal aneurysm, status post total 
colonoscopy with removal of a polyp with no evidence of 
carcinomatosis; and internal hemorrhoids.  Upon discharge, 
the veteran was advised to limit his activity around the 
house for the next few weeks.

An April 2003 VA outpatient record shows the veteran sought 
follow-up treatment after his private hospitalization.

A September 2003 VA outpatient record indicated the veteran 
lived with his sister.  He was assessed with diverticulitis, 
overactive bladder, hypertension, suspected abdominal aortic 
aneurysm, depression, and possible sleep apnea.

In an October 2003 decision, the RO awarded VA nonservice-
connected disability pension benefits.  The veteran's 
nonservice-connected conditions are as follows: cardiomegaly, 
evaluated as 30 percent disabling; diverticulitis, evaluated 
as 30 percent disabling; benign prostatic hypertrophy, 
evaluated as 20 percent disabling; and hypertension, 
evaluated as 10 percent disabling.  His combined rating for 
his nonservice-connected conditions is 70 percent.

An October 2004 statement from the veteran's private 
physician indicated he could sit for one hour at a time 
before needing to move around, with the maximum of four hours 
per eight-hour workday.  He could stand or walk continuously 
for fifteen minutes at a time, with a cumulative total of one 
hour in an eight-hour workday.  He needed to rest during a 
workday to relieve fatigue arising from his medical 
impairment.  He needed to rest for four hours in a workday.  
The veteran could only occasionally lift and carry weight 
more than ten pounds.  He could frequently lift and carry 
weight of ten pounds or less.  He could constantly use his 
hands repetitively.  His ability to push and pull was 
affected by his back pain.  He would have restrictions with 
moving machinery, temperature extremes, chemicals, dust, 
fumes, and humidity due to his poor balance and allergies.  
The veteran could balance frequently during a workday.  He 
could stoop only occasionally.  There were no restrictions 
with regard to his neck.

In a December 2004 written statement, the veteran indicated 
that his condition was worse than he was given credit for.  
His doctor told him not to drive because he had a sleep 
disorder.  He could not cook or do things for himself because 
he would go to sleep and forget to turn off the stove.  He 
did not make his last medical appointment because he 
overslept.  He had problems with his memory and needed 
someone else around.  He had to stay with his sister, because 
he could not be left alone.

March 2005 VA records indicate the veteran was hospitalized 
for an abdominal aortic aneurysm.  He currently lived alone.

An October 2005 VA treatment record shows the veteran 
reported that he was feeling fine.  He denied any problems 
related to his abdominal aortic aneurysm.  He had not had any 
sick days since last month and had returned to his normal 
activities.

In April 2007, the veteran underwent VA psychological 
examination.  He complained of being tired and having trouble 
sleeping.  While he was diagnosed with adjustment disorder 
and depressed mood in May 2006, the veteran had not had any 
follow-up treatment.  He currently lived with three of his 
siblings.  He most recently worked at an oil refinery, 
retiring after twenty years.  The veteran and one of his 
sisters pay most of the bills for the house.  The veteran 
woke late due to troubled sleep.  He then attended to his 
daily hygiene.  He then might do some cleaning in the house.  
He did some work in the yard but indicated it took him a week 
to mow the lawn.  Now that he had a motorized scooter, he 
could take it five blocks to the store.  He also liked 
visiting neighbors.  He was not supposed to drive because he 
was known to fall asleep behind the wheel.  His sister did 
all the cooking and shopping for the household.  On 
examination, the veteran ambulated slowly due to his 
respiration difficulty.  The diagnosis was adjustment 
disorder with depressed mood.  He was considered competent to 
manage his funds.  The veteran reported mild symptoms of 
depression, which were mostly related to his health concerns.  
Social and leisure activities were also limited due to his 
medical problems.  His symptoms were mild and did not pose 
serious limitations to his functioning.

In April 2007, the veteran underwent VA examination regarding 
the claim.  His claims file was reviewed.  The examiner found 
that the veteran was not permanently bedridden, he was not 
currently hospitalized, and he could travel beyond his 
current domicile.  He travelled to this examination alone.  
He took care of his activities of daily living without 
assistance.  He watched television and shopped for himself.  
He did not use an orthopedic or prosthetic appliance.  With 
regard to his ability to protect himself from daily hazards 
and dangers, the examiner found the veteran never suffered 
from dizziness or memory loss.  Imbalance never affected his 
ability to ambulate.  Nothing else affected the ability of 
the veteran to protect himself from the daily environment.  
He could perform all functions of self-care skills.

On examination, the veteran could walk up to a few hundred 
yards without the assistance of another person.  He did not 
need aid for ambulation.  He was unrestricted in his ability 
to leave the home.  No functional impairments were permanent.  
Best corrected vision was 5/200 or better in both eyes.  The 
spine had no limitation of motion or deformity.  Function of 
the extremities was normal.  The diagnoses were a history of 
diverticulitis in 2003, dyspnea on exertion, hypertension, 
sleep apnea, hypersomulence, benign prostatic hypertrophy, 
and depression.  

A February 2008 VA outpatient record shows the veteran had 
sleep apnea with daytime somnolence.

A May 2008 VA outpatient record shows the veteran's vision 
was 20/25- in the right eye and 20/20- in the left eye.  He 
was assessed with cataracts and refractive error.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of special monthly pension based upon the need for 
regular aid and attendance or on account of being housebound.  
In the April 2007 VA examination report, the examiner 
indicated that the veteran took care of all of his activities 
of daily living without assistance.  The examiner reported 
that the veteran had no abnormalities with any extremities or 
his spine.  The April 2007 VA psychiatric evaluation report 
shows that the veteran reported he attended to his daily 
hygiene, cleaned the house, and did yard work.  While a 
diagnosis of depression was given, it was noted to be mild 
and did not pose serious limitations to his functioning.

The Board notes that there is nothing in the record to 
indicate that the veteran requires the aid and attendance of 
another person or that he is housebound.  In fact, the April 
2007 examination reports show that the veteran is not in need 
of regular aid and attendance.  In the April 2007 "Aid and 
Attendance or Housebound" examination report, the examiner 
specifically indicated that the veteran was able to perform 
activities of daily living.  VA outpatient records show the 
veteran's best corrected vision was better than 5/200 in each 
eye.  Therefore, he is not blind or nearly blind.  While the 
veteran has been diagnosed with diverticulitis, hypertension, 
an abdominal aortic aneurism, sleep apnea, benign prostatic 
hypertrophy, somnolence, dyspnea on exertion, and depression, 
none of the evidence shows that the veteran has a need for 
regular aid and attendance of another person.  The veteran 
submitted a statement from his private physician.  While his 
doctor indicated the veteran had some restrictions, it was 
noted that he could walk for fifteen minutes at a time and a 
total of an hour in one workday.  He had some restrictions on 
lifting but was able to lift weights of ten pounds and under 
on a frequent basis.  The Board therefore finds that the 
veteran is not so nearly helpless as to require the regular 
aid and attendance of another person.  In other words, the 
criteria for entitlement to special monthly pension on 
account of the need for the regular aid and attendance of 
another person have not been met.  38 U.S.C.A. § 1521; 38 
C.F.R. § 3.352(a).

Concerning the veteran's claim for special monthly pension at 
the housebound rate, the Board notes that, despite the 
veteran's multiple health problems, the evidence shows that 
he is not housebound.  Again, the veteran indicated that he 
visited neighbors and was able to go shopping.  In addition, 
he does not have a single permanent disability that is 
evaluated as 100 percent disabling.  Since having a single 
disability which is evaluated as 100 percent disabling is a 
threshold requirement for an increased pension benefit based 
on housebound status, see 38 U.S.C.A. § 1521(e) and 38 C.F.R. 
§ 3.351(d), it is apparent that the basic requirements for 
special monthly pension on the account of being housebound 
have not been met.  Furthermore, the fact that he appeared 
for the VA examination by himself and that he can go to the 
local store establishes that he is not factually housebound. 

The veteran has submitted a statement indicating that he 
believes his condition is worse than he is being given credit 
for.  He states that he is unable to drive because of his 
sleep disorder.  While this is certainly a limitation on the 
veteran's life, it does not show that he is housebound or 
requires the aid and attendance of another person.

For the reasons stated above, the Board finds that the 
criteria for special monthly pension by reason of the need 
for aid and attendance of another person, or by reason of 
being housebound, have not been met.  As such, the claim must 
be denied.


ORDER

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or on account of being 
housebound is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


